Murphy, J. (dissenting in part).
I would go further and also grant plaintiff summary judgment with respect to the April *39830, 1973 sale by defendant of its software operations. Given its plain business meaning, the exclusive agreement in issue clearly envisions plaintiff’s right to recovery where, as here, negotiations between defendant and the ultimate purchaser leading to such sale occurred while said agreement was in effect.
Lupiano, Capozzoli and Nunez, JJ., concur with Stevens, P. J.; Murphy, J., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on June 25, 1974, modified, on the law, to the extent of granting plaintiffs motion for summary judgment with regard to the February 16, 1973 sale, and otherwise affirmed, without costs and without disbursements.
Settle order on notice.